               Case 19-33725 Document 26 Filed in TXSB on 10/30/19 Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS


In     Anthony Wayne Hernandez
Re:    Elsie Jeanette Hernandez                                                  ENTERED
       Debtor(s)                                           Case No.: 19−33725    10/30/2019
                                                           Chapter: 13


                                              ORDER CLOSING CASE


The estate has been fully administered. Therefore, the Court orders:

1. David G Peake is discharged as trustee of the estate.

2. The Trustee's bond is cancelled.

3. The case is closed.




Signed and Entered on Docket: 10/30/19
